     Case 2:19-cv-01469-JAM-CKD Document 31 Filed 02/11/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEENAN WILKINS,                                   No. 2:19-cv-01469-JAM-CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    CONNIE GIPSON, et al.,
15                       Defendants.
16

17           Plaintiff is a prisoner who is proceeding pro se and in forma pauperis. Plaintiff seeks

18   relief pursuant to 42 U.S.C. § 1983.

19           On December 17, 2020, the court ordered that this case proceed on First and Eighth

20   Amendment claims against defendant Dr. Smith alleged in the second amended complaint.

21   Defendant Smith was identified as a staff psychologist at the California Health Care Facility. The

22   waiver of service of process directed to defendant Smith was returned because there was not

23   enough identifying information. Plaintiff must provide additional information to serve this

24   defendant. Plaintiff shall promptly seek such information through discovery, the California

25   Public Records Act, Calif. Gov’t. Code § 6250, et seq., or other means available to plaintiff. If

26   access to the required information is denied or unreasonably delayed, plaintiff may seek judicial

27   intervention.

28   /////
                                                       1
     Case 2:19-cv-01469-JAM-CKD Document 31 Filed 02/11/21 Page 2 of 3


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The Clerk of the Court is directed to send to plaintiff one USM-285 form, along with

 3   an instruction sheet and a copy of the second amended complaint filed July 9, 2020;

 4           2. Within sixty days from the date of this order, plaintiff shall complete and submit the

 5   attached Notice of Submission of Documents to the court, with the following documents:

 6                   a. One completed USM-285 form for defendant Smith;

 7                   b. Two copies of the endorsed second amended complaint filed July 9, 2020; and

 8                   c. One completed summons form (if not previously provided) or show good cause

 9   why he cannot provide such information.

10   Dated: February 11, 2021
                                                      _____________________________________
11
                                                      CAROLYN K. DELANEY
12                                                    UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18   12/wilk1469.8e.docx

19

20
21

22

23

24

25

26
27

28
                                                       2
     Case 2:19-cv-01469-JAM-CKD Document 31 Filed 02/11/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11                                                  No.
12                     Plaintiff,
13          v.                                      NOTICE OF SUBMISSION OF
                                                    DOCUMENTS
14

15                     Defendant.
16

17         Plaintiff hereby submits the following documents in compliance with the court's order

18   filed _____________________ :

19         ____          completed summons form

20         ____          completed USM-285 forms

21         ____          copies of the ___________________

22                                            Complaint

23   DATED:

24

25

26
27                                                      ________________________________

28                                                      Plaintiff
                                                    3
